46 F.3d 1136
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Elsie Marie MAYARD, Appellant,v.ATTORNEY GENERAL;  City of St. Paul, License Division, Appellees.
No. 94-3023.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 10, 1995.Filed:  February 13, 1995.

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
After initiating a state court action to challenge the constitutionality of a Minnesota statute, Elsie Marie Mayard filed a virtually identical "Complaint" in district court and asserted that she had removed the case to federal court to seek a default judgment.  Construing the pleading as a "Notice of Removal," the district court remanded for lack of jurisdiction and alternatively dismissed the action.  Mayard appeals.


2
In a removal case, remand for lack of subject matter jurisdiction is not subject to review by this court.  See 28 U.S.C. Sec. 1447(d);  In re Business Men's Assurance Co. of Am., 992 F.2d 181, 182-83 (8th Cir. 1993) (per curiam).  To the extent Mayard's pleading was something other than a notice of removal, dismissal was justified.  See American Int'l Underwriters, Inc. v. Continental Ins. Co., 843 F.2d 1253, 1260-61 (9th Cir. 1988).


3
Accordingly, we affirm.